Paul Ward, Associate Justice (concurring). In an attempt to preserve some semblance of consistency and continuity in our decisions dealing with the important and tender subject of child custody, 1 am constrained to give briefly my reasons for concurring in the majority opinion. The prime, if not the only, point relied on by appellant in this case was the well known rule that there was no "change in conditions” to justify changing the previous order of the court giving custody (for nine months each year) to him. We have announced this rule uniformly and consistently. See Weatherton v. Taylor, 124 Ark. 579, 187 S. W. 450; Jackson v. Jackson, 151 Ark. 9, 235 S. W. 47; Hamilton v. Anderson, 176 Ark. 76, 2 S. W. 2d 673; Kirby v. Kirby, 189 Ark. 937, 75 S. W. 2d 817; Myers v. Myers, 207 Ark. 169, 179 S. W. 2d 865; Bounds v. Dunn, 234 Ark. 514; 353 S. W. 2d 20. In the Myers case the Court said, in reference to former orders' of child custody: "... such orders cannot be changed without proof showing a change in circumstances from those existing at the time of the original order ...” (Emphasis added.) Notwithstanding the above, the majority ignored the real point involved and chose to base their decision on a quotation lifted from the Bounds case cited above which is a beautiful eulogy on the love óf a parent for his offsjjring and the "conscience of Chancery”. The trouble with the quoted language is (a) that it lacks reason and logic when lifted out of context, and (b) when read in context it fails to support the majority opinion, (a) If love of the mother for her child is a ground for awarding her custody, then the love of its father is a ground for awarding him custody, (b) In the Bounds case the court first gave the custody of two small children to the father; in a later actioix tlxe mother sought to change custody to her. The tidal court refused to make the change axxd we affirmed, quoting this language: “ ‘A party seeking xnodificatioxx of a divorce decree provisioxx for custody of a child on the ground of changed coxiditions bears the burden of proof of changed conditioxxs warranting a xnodificatioxx in the interest of the child.’ ” I agree with the result reached by the majority. I do so, however, with some reluctance because, while there is some evidence of “change of coxxdition”, it is not really convincixig.